Citation Nr: 9931103
Decision Date: 10/29/99	Archive Date: 12/06/99

DOCKET NO. 95-06 387               DATE OCT 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Entitlement to nonservice-connected burial benefits.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel

INTRODUCTION 

The veteran reported unverified service during the World War I era.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an October 1993 decision of the Atlanta, Georgia,
Department of Veterans Affairs (VA) Regional Office (RO).

VACATE

In a decision of the Board of Veterans' Appeals (Board), dated July
28, 1999, it was concluded that the appellant had failed to meet
the criteria for payment of nonservice-connected burial benefits.
The appellant's claim was denied.

Upon further review of the July 1999 decision, it has been
determined that the Board did not address the subissue of
entitlement to nonservice-connected pension, including whether the
veteran was entitled to veteran status.

Accordingly, the Board has determined that the July 1999 decision
should be vacated because it failed to address completely the
appellant's claim. Therefore:

The July 28, 1999 decision of the Board of Veterans' Appeals is
hereby vacated; and following entry of the decision to vacate, the
claimant's appeal will be reviewed by another panel of the Board,
and that panel will make a decision on the issue as if the July
1999 decision had never been made.

See following page for subscription and Information regarding an
appeal

- 2 -

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals is appealable to
the United States Court of Appeals for Veterans' Claims. This
vacate is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of the claim.



 Citation Nr: 9920830 
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-06 387 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The veteran reported unverified service during the World War 
I era.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's original claim for compensation or pension 
was received in December 1992.

2.  The veteran died on May [redacted], 1993.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  At the time of the veteran's death, a claim for 
nonservice-connected pension benefits was pending.

5.  The evidence of record at the time of the veteran's death 
did not support an award of pension.

6.  The veteran's body was not unclaimed with his body held 
by a State or a political subdivision of a State.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. § 2302 (West 1991); 
38 C.F.R. § 3.1600(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination as to whether the appellant has submitted a 
well-grounded claim need not be addressed.  The well-grounded 
claim concept applies to the character of the evidence 
presented by a claimant.  Here, there is no dispute as to the 
evidence, but only to the law and its meaning.  As such, the 
well-grounded claim concept is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The facts relevant to this 
appeal have been properly developed, and the obligation of 
the VA to assist the appellant in the development of the 
claim has been satisfied.

If a veteran's death is not service connected, a certain 
amount may be paid toward the veteran's funeral and burial 
expenses.  Entitlement is subject, in part, to the following 
conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation), or;

(2) the veteran had an original or 
reopened claim for either benefit pending 
at the time of his death, and in the case 
of an original claim there is sufficient 
evidence of record on the date of the 
veteran's death to have supported an 
award of compensation and pension 
effective prior to the date of the 
veteran's death, or in the case of a 
reopened claim, there is sufficient prima 
facie evidence of record on the date of 
the veteran's death to indicate that the 
deceased would have been entitled to 
compensation or pension prior to the date 
of death, or;

(3) the deceased was a veteran of any war 
or was discharged or released from active 
military, naval or air service for a 
disability incurred or aggravated in line 
of duty and the body of the deceased is 
being held by a State (or a political 
subdivision of a State), and the 
Secretary determines that there is no 
next of kin or other person claiming the 
body of the deceased veteran and that 
there are not available sufficient 
resources in the veteran's estate to 
cover burial and funeral expenses.

38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600(b) (1998).

On December 2, 1992, the RO received from the appellant, 
acting under power of attorney for the veteran, a Veteran's 
Application for Compensation or Pension, VA Form 21-526, 
seeking housebound/aid and attendance benefits.   Also 
received was the report of a November 4, 1992 examination of 
the veteran by Jose A. Lopez-Lago, M.D.  Dr. Lopez indicated 
that the veteran was not totally blind, that he was not 
bedridden, that the veteran could dress and undress himself, 
that the veteran was able to walk unassisted.  Dr. Lopez 
noted that the veteran was able to walk unassisted for short 
distances.  Dr. Lopez diagnosed the appellant with congestive 
heart failure, septicemia, and renal failure.  The veteran 
died on May [redacted], 1993.

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is considered to be permanently housebound, 
an increased rate of pension is payable.  38 U.S.C.A. 
§ 1521(d) (West 1991); 38 C.F.R. § 3.351(a) (1998).  The law 
and regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so nearly helpless or blind as to need or 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1998).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:

1.  Inability of the claimant to dress or 
undress himself or herself or to keep 
himself or herself ordinarily clean and 
presentable.

2.  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid.

3.  Inability of the claimant to feed 
himself or herself through loss of 
coordination of the upper extremities or 
though extreme weakness.

4.  Inability of the claimant to attend 
to the wants of nature.

5.  Incapacity of the claimant, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
him or her from the hazards or dangers 
incident to his or her daily environment.

38 C.F.R. § 3.352(a) (1998).

"Bedridden," a proper basis for the determination, is 
defined as that condition which, through its essential 
character, actually requires that a claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (1998).

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have (1) an 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) be permanently housebound by reason of disability or 
disabilities.  The "permanently housebound" requisite will 
be considered to have been met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area due to a disability or disabilities, and it is 
reasonably certain that the disability or disabilities and 
the resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1998). 

None of the requirements for burial benefits has been met.  
At the time of his death, the veteran was not in receipt of 
pension or compensation (nor was compensation or pension 
precluded by receipt of military retirement pay).  
Additionally, the veteran's body was not unclaimed with his 
body held by a State or a political subdivision of a State.

Although the veteran did have a claim for nonservice-
connected pension benefits pending at the time of his death, 
he had submitted no medical evidence to support his claim.  
Dr. Lopez did not make any finding which would entitle the 
veteran to special monthly pension benefits either because of 
the veteran's need for regular aid and attendance or because 
the veteran was housebound.  Dr. Lopez indicated that the 
veteran was not totally blind.  See 38 C.F.R. § 3.351(c)(1) 
(1998).  He indicated that the veteran was not bedridden.  
See 38 C.F.R. § 3.352(a) (1998).  He indicated that the 
veteran was able to dress and undress himself.  See 38 C.F.R. 
§ 3.352(a) (1998).  He indicated that the veteran was able to 
walk unassisted.  No further observations were made by Dr. 
Lopez.  No other evidence was of record at the time of the 
veteran's death.

Thus, the requirements for payment of burial benefits under 
38 C.F.R. § 3.1600(b) are not met.  Therefore, with respect 
to entitlement to nonservice-connected burial benefits, the 
provisions of 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600 are 
dispositive in this matter.  In reaching this decision the 
Board observes that in a case such as this one, "where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Hence, the appellant's claim of entitlement to burial 
benefits is denied.

The Board is bound by the laws passed by the Congress of the 
United States, the regulations lawfully adopted by the VA 
thereunder, and the decisions of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  Under these laws and regulations, as well as 
the decision of the Court, the Board is compelled to hold 
that the RO did not err in deciding that the appellant, 
despite the extensive and honorable service given to this 
country by her uncle, is not entitled to the recovery she 
seeks.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



           
     JACK W. BLASINGAME
     Member, Board of Veterans' Appeals



 
   On February 24, 1993, the application was returned to the appellant for the 
veteran's signature or his mark and the signatures of two witnesses to his mark.  On 
March 12, 1993, the RO received from the appellant the application for 
housebound/aid and attendance benefits and a copy of the grant of power of 
attorney from the veteran to her.  On April 7, 1993, the RO again returned the 
application to appellant for the veteran's signature or mark.  On April 13, 1993, the 
RO received from the veteran his completed application for housebound/aid and 
attendance benefits.


